George, J.
1. There was direct evidence that the defendant sold whisky, as charged in the indictment, and the court did not err in overruling the motion for a new trial.
2. The argument of counsel for the State, excepted to in this case, was a legitimate inference from the facts proved.
3. If a trial court can make plainer the meaning of the words “reasonable doubt,” the request to give in charge “a full and complete explanation of the law of reasonable doubt, and the duty of the jury thereon,” does not illustrate the possibility, and amounts to no request.

Judgment affirmed.


Wade, G. J., and Lulce, J., concur.